Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Everling on December 27, 2021.
The application has been amended as follows: 
	In the Claims:

Claim 4, line 1, the numeral “4”, after the word “claim”, has been replaced with the numeral --3--.
Claim 8, line 1, the numeral “8”, after the word “claim”, has been replaced with the numeral --7--.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the toilet paper roll holder set forth including a base unit comprising a bottom wall, a rear wall, a pair of sidewalls, a front wall having a lower access opening, and an open upper end defining an interior volume; a plurality of 
	The closest reference of the prior art is the Thati reference, U.S. Patent Application Publication No. 2013/0264411.   The Thati reference teaches a base unit and a plurality of tears disposed in a telescopic arrangement.  
However, the Thati reference nor any other reference teaches a removably attached handle comprising a pair of prongs that extend into the interior volume of the base unit through a pair of vertically spaced apertures disposed on one sidewall of the pair of sidewalls of the base unit; wherein each prong is configured to support a hollow cylindrical core of a toilet paper roll within the interior volume of the base unit, such that a lowermost toilet paper roll is accessible via the lower access opening of the front wall as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the toilet paper roll holder in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A. RIVERA/            Primary Examiner, Art Unit 3654